Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email communication with Robert Molitors (Reg. No. 66726) on August 31, 2022.

The listing of claims below will replace all prior versions and listings of claims in the application:
LISTING OF CLAIMS
1. (Currently Amended) A data acquisition and processing unit (DAPU) for use in a transport vehicle, comprising: 
a single line-replaceable unit (LRU), wherein the single LRU is configured to receive sensor data from a plurality of sensors of the transport vehicle; and 
a single primary circuit card assembly (CCA) disposed within the LRU, wherein the single primary CCA is electronically configured to provide integrated processing to implement a comprehensive set of vehicular health management (VHM) functions, the comprehensive set of VHM functions comprising: 
(i) on-board maintenance system (OMS) functions and 
(ii) health and usage monitoring/management system (HUMS) functions, 
wherein the OMS functions are configured to receive and analyze, as an input, an output of the HUMS functions  and wherein the OMS functions include fault processing functions, testing and rigging functions, data loading functions, software loading functions, vehicle configuration reporting functions, data recording, and event exceedance detection, 
wherein the VHM functions further comprise non-redundant common event detection, data analysis, and data recording for the OMS functions and HUMS functions, and 
wherein the single primary circuit card assembly is further configured to include at least one module to support user-interface control, sensor configuration, and processing configuration for the OMS and HUMS functions, and 
generate, based on the OMS and HUMS functions, a visual alert to an operator.  

2. (Original) The DAPU of claim 1, wherein the single primary CCA comprises a hardware microprocessor and a memory with a respective processing power and a respective memory capacity sufficient to implement the comprehensive set of VHM functions.  

3. (Previously Presented) The DAPU of claim 1, wherein the comprehensive set of VHM functions further comprises at least one of: 
crash-survivable cockpit voice and flight data recorder (CVFDR) functions; and 
quick access recorder (QAR) functions.  

4. (Previously Presented) The DAPU of claim 1, wherein: 
the comprehensive set of VHM functions further comprises crash-survivable cockpit voice -and -flight data recorder (CVFDR) functions, and the DAPU further comprises at least one of: 
(a) an integrated crash-protected memory (CPM) and 
(b) an interface to connect with a CPM which is separate from the DAPU and is configured to maintain data storage upon the loss of the DAPU.  

5. (Previously Presented) The DAPU of claim 1, wherein: 
the comprehensive set of VHM functions further comprises quick access recorder (QAR) functions, and the DAPU further comprises at least one of: 
(a) an integrated crash-protected memory (CPM) and 
(b) an interface to connect with a CPM which is separate from the DAPU and is configured to maintain data on removable storage.  

6. (Currently Amended) The DAPU of claim 1, wherein the DAPU is further configured with a plurality of modules to support data acquisition, data storage, data analysis, and data offload for all of the functions of the comprehensive set of VHM functions.  

7. Cancelled.

8. (Currently Amended) The DAPU of claim 1, wherein the on-board maintenance system (OMS) functions further include  fault processing functions, data analysis and data recording.  

9. (Currently Amended) The DAPU of claim 1, wherein the health and usage monitoring/management system (HUMS) functions further include at least two of: vibration analysis, vehicle component usage monitoring, rotor track and balance monitoring, data recording, and event exceedance detection.  

10. (Currently Amended) An electronic monitoring system (EMS) comprising: 
a single line-replaceable unit (LRU); and 
a single primary circuit card assembly (CCA) disposed within the LRU, the single primary CCA comprising a hardware processor and a memory, wherein the single LRU is configured to:
 be integrated into an air transport vehicle; 
perform a plurality of sensing, monitoring, and reporting (SMR) functions, the plurality of SMR functions comprising two or more of health and usage monitoring system (HUMS) functions, cockpit voice and flight data recorder (CVFDR) functions, on-board maintenance system (OMS) functions, wherein the OMS functions are configured to receive and analyze, as an input, an output of the HUMS functions , and quick access recorder (QAR) functions, 
wherein the SMR functions include fault processing functions, testing and rigging functions, data loading functions, software loading functions, vehicle configuration reporting functions, data recording, and event exceedance detection; [[and]] 
include at least one module to support user-interface control, sensor configuration, and processing configuration for the plurality of sensing, monitoring, and reporting (SMR) functions; and
the single primary CCA comprises a data interface configured to interface with all sensing systems of the transport vehicle which are required to support the plurality of SMR functions, wherein the SMR functions further comprise non-redundant common event detection, data analysis, and data recording for the two or more functions, and wherein the LRU is further configured to generate, based on the two or more functions, an alert to an operator.  

11. (Currently Amended) The EMS of claim 10, wherein the LRU further comprises at least one of: 
(a) an integrated crash-protected memory (CPM) and 
(b) an interface to connect with a CPM which is separate from the LRU.  

12. (Currently Amended) The EMS of claim 10, wherein the LRU further comprises at least one of: 
(a) an integrated quick access record (QAR) and 
(b) an interface to connect with a QAR which is separate from the LRU.  

13. Cancelled.  

14. Cancelled.   

15. (Currently Amended) The EMS of claim 10, wherein the on-board maintenance system (OMS) functions further include  fault processing functions, data analysis and data recording.  

16. (Currently Amended) The EMS of claim 10, wherein the health and usage monitoring/management system (HUMS) functions further include at least two of: vibration analysis, vehicle component usage monitoring, rotor track and balance monitoring, data recording, and event exceedance detection.  

17. (Currently Amended) The DAPU of claim 1, wherein the OMS functions further comprise one or more software fault detection rules that are configured to identify a root cause based on a plurality of HUMS output data.  

18. (Currently Amended) The EMS of claim 10, wherein the OMS functions further comprise one or more software fault detection rules that are configured to identify a root cause based on a plurality of HUMS output data.   


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1 and 10, closest prior art  Goodrich et al. (US 2011/0054721 A1), Barry et al. (GB 2233798 A), and Sheldon et al. (US 2017/0011560 A1) (hereinafter Goodrich, Barry, and Sheldon, respectively), taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.
Goodrich discloses a single line replaceable unit (LRU) comprising a single circuit card assembly (CCA) configured to receive sensor data to implement a plurality of sensing, monitoring, and reporting function (SMR), including a set of on-board maintenance system functions (OMS) and health and usage monitoring/management system functions (HUMS). Goodrich further discloses the functions comprise non-redundant common event detection, data analysis, and data recording for the OMS and HUMS functions, wherein the CCA generates an alert based on the OMS and HUMS functions. Goodrich fails to disclose generating a visual alert to an operator, wherein the OMS functions are configured to receive and analyze, as input, an output of the HUMS functions, wherein the OMS functions include fault processing functions, testing and rigging functions, data loading functions, software loading functions, vehicle configuration reporting functions, data recording, and event exceedance detection, and wherein the CCA includes at least one module to support user-interface control, sensor configuration, and processing configuration for the plurality of SMR functions or the OMS and HUMS functions. 
Barry teaches generating a visual alert to an operator based on the OMS and HUMS functions. Barry fails to teach wherein the OMS functions are configured to receive and analyze, as input, an output of the HUMS functions, wherein the OMS functions include fault processing functions, testing and rigging functions, data loading functions, software loading functions, vehicle configuration reporting functions, data recording, and event exceedance detection, and wherein the CCA includes at least one module to support user-interface control, sensor configuration, and processing configuration for the plurality of SMR functions or the OMS and HUMS functions.
Sheldon teaches the OMS functions are configured to receive and analyze, as input, an output of the HUMS functions. Sheldon fails to teach the OMS functions include fault processing functions, testing and rigging functions, data loading functions, software loading functions, vehicle configuration reporting functions, data recording, and event exceedance detection and the CCA includes at least one module to support user-interface control, sensor configuration, and processing configuration for the plurality of SMR functions or the OMS and HUMS functions.

The combination of Goodrich, Barry, and Sheldon fails to teach the OMS functions include fault processing functions, testing and rigging functions, data loading functions, software loading functions, vehicle configuration reporting functions, data recording, and event exceedance detection and the CCA includes at least one module to support user-interface control, sensor configuration, and processing configuration for the plurality of SMR functions or the OMS and HUMS functions. Further, the invention as claimed represents a unique combination of features. While the prior art of record teaches parts of the claimed invention, the combination of each limitation taught by the prior art of record does not yield an obvious combination that would result in the specific invention claimed. Thus the prior art of record does not render the invention, as claimed, obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0800-1400).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668